O’BRIEN, J.,
(concurring.) Unreasonable neglect to proceed is a ground for dismissal of an action. Code Civil Proc. § 822. This section is but expressive of the policy of the law that one should not be permitted to sleep on his rights. Here the attachment was issued in 1889, and since that time plaintiff has done nothing towards perfecting his judgment, though for more than four years he could have done so. This shows gross loches, and, as plaintiff should not be allowed to tie up property indefinitely, I think upon this, as well as upon the ground assigned by the presiding justice, the attachment should be vacated.